



EXHIBIT 10.1

AMENDED AND RESTATED ADVISORY AGREEMENT
ASHFORD HOSPITALITY TRUST, INC.
THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), is dated and
effective as of June 10, 2015 (the “Effective Date”), by and between ASHFORD
HOSPITALITY TRUST, INC., a Maryland corporation (“Ashford Trust” or the
“Company”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Operating Partnership”), ASHFORD TRS CORPORATION, a Delaware
corporation, ASHFORD INC., a Delaware corporation (“Ashford Inc.”), and ASHFORD
HOSPITALITY ADVISORS LLC, a Delaware limited liability company (“Ashford LLC”
and, together with Ashford Inc., the “Advisor”), which is the operating company
of Ashford Inc.
WHEREAS, Ashford Trust, through its interest in the Operating Partnership, is in
the business of investing in the hospitality industry including, the acquiring,
developing, owning, asset managing and disposing of hotels (for purposes hereof,
unless the context otherwise requires, the term “Company” shall collectively
include Ashford Trust and the Operating Partnership);
WHEREAS, Ashford Trust, the Operating Partnership and Ashford LLC entered into
an Advisory Agreement dated and effective on November 12, 2014 (the “Original
Advisory Agreement”), pursuant to which the Advisor agreed to perform certain
advisory services identified in such agreement, on behalf of, and subject to the
supervision of, the board of directors of Ashford Trust (the “Board of
Directors”), in exchange for the compensation set forth therein;
WHEREAS, the board of directors of each of Ashford Inc. and the Company desires
to modify certain provisions of the Original Advisory Agreement;
WHEREAS, the Company desires to continue to avail itself of the experience,
brand relationships, lender and capital provider sources and relationships,
asset management expertise, sources of information, advice, assistance and
certain facilities of the Advisor and to have the Advisor continue to provide
the services hereinafter set forth, on behalf of, and subject to the supervision
of, the Board of Directors, all as provided herein; and
WHEREAS, the Advisor is willing to continue to provide such services to the
Company on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:






--------------------------------------------------------------------------------



1.APPOINTMENT OF ADVISOR. The Company acknowledges the appointment of the
Advisor as the exclusive advisor of the Company pursuant to the terms of the
Original Advisory Agreement and acknowledges the continued role of the Advisor
as the exclusive advisor of the Company, to provide the management and real
estate services specified herein on the terms and conditions set forth in this
Agreement, and the Advisor hereby acknowledges and accepts such continued
appointment.
2.DUTIES OF ADVISOR.
2.1    Specific Duties. Subject to the supervision of the Board of Directors,
the Advisor will be responsible for the day-to-day operations of the Company
(and all subsidiaries and joint ventures of the Company) and shall perform (or
cause to be performed) all services relating to the acquisition and disposition
of hotels, asset management, financing and operations of the Company as may be
reasonably required, which shall include the following related to the Company’s
hotel assets:
(a)    source, investigate and evaluate acquisitions and dispositions consistent
with the Company’s Investment Guidelines (as defined in Section 9.2(a) below)
and make recommendations to the Board of Directors;
(b)    engage and supervise, on the Company’s behalf and at the Company’s
expense, third parties to provide development management, property management,
project management, design and construction services, investment banking
services, financial services, property disposition brokerage services,
independent accounting and auditing services and tax reviews and advice,
transfer agent and registrar services, feasibility studies, appraisals,
engineering studies, environmental property inspections and due diligence
services, underwriting review services, consulting services and all other
services reasonably necessary for Advisor to perform its duties hereunder;
(c)    negotiate, on the Company’s behalf, any acquisitions, dispositions,
financings, restructurings or other transactions with sellers, purchasers,
lenders, brokers, agents and other applicable representatives;
(d)    coordinate and manage joint ventures with the Company, including
monitoring and enforcing compliance with applicable joint venture or partnership
governing documents;
(e)    negotiate, on behalf of the Company, terms of hotel management
agreements, franchise agreements and other contracts or agreements of the
Company, and modifications, extensions, waivers or terminations thereof
including, without limitation, the negotiation and approval of annual operating
and capital budgets thereunder;
(f)    on behalf of the Company, enforce, monitor and manage compliance of hotel
management agreements, franchise agreements and other contracts or agreements of
the Company, and modifications, extensions, waivers or terminations thereof;



2





--------------------------------------------------------------------------------



(g)    negotiate, on behalf of the Company, terms of loan documents for the
Company’s financings;
(h)    enforce, monitor and manage compliance of loan documents to which the
Company is a party, in each case, on behalf of the Company;
(i)    administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such periodic reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Code and any regulations or rulings thereunder, the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;
(j)    advise and assist in the preparation and filing of all offering
documents, registration statements, prospectuses, proxies, and other forms or
documents filed with the Securities and Exchange Commission (the “SEC”) pursuant
to the Securities Act of 1933, as amended, or any state securities regulators
(it being understood that the Company shall be responsible for the content of
any and all of its offering documents, SEC filings or state regulatory filings,
including, without limitation, those filings referred to in subparagraph 2(i)
above, and Advisor shall not be held liable for any costs or liabilities arising
out of any misstatements or omissions in the Company’s offering documents, SEC
filings, state regulatory filings or other filings referred to in subparagraphs
2(i) and (j), whether or not material, and the Company shall promptly indemnify
Advisor for such costs and liabilities);
(k)    retain counsel, consultants and other third party professionals on behalf
of the Company, coordinate, supervise and manage all consultants, third party
professionals and counsel, and investigate, evaluate, negotiate and oversee the
processing of claims by or against the Company;
(l)    advise and assist with the Company’s risk management and oversight
function;
(m)    provide office space, office equipment and personnel necessary for the
performance of services;
(n)    perform or supervise the performance of such administrative functions
reasonably necessary for the establishment of bank accounts, related controls,
collection of revenues and the payment of Company debts and obligations;
(o)    communicate with the Company’s investors and analysts as required to
satisfy reporting or other requirements of any governing body or exchange on
which the Company’s securities are traded and to maintain effective relations
with such investors;
(p)    advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, website and investor relation
services;



3





--------------------------------------------------------------------------------



(q)    counsel the Company regarding qualifying, and maintaining Ashford Trust’s
qualification as a REIT;
(r)    assist the Company in complying with all regulatory requirements
applicable to the Company (subject to the Company providing appropriate,
necessary and timely funding of capital);
(s)    counsel the Company in connection with policy decisions to be made by the
Board of Directors;
(t)    furnish reports and statistical and economic research to the Company
regarding the Company’s activities, investments, financing and capital market
activities and services performed for the Company by the Advisor;
(u)    asset manage (subject to Section 2.5) and monitor the operating
performance of the Company’s real estate investments, including the management
and implementation of capital improvement programs, pursue property tax appeals
(as appropriate), and provide periodic reports with respect to the Company’s
investments to the Board of Directors, including comparative information with
respect to such operating performance and budgeted or projected operating
results;
(v)    maintain cash in U.S. Treasuries or bank accounts (with the understanding
that Advisor’s duties shall not include providing or assisting in proactive
investment management strategies or investment in securities other than U.S.
Treasuries), and make payment of fees, costs and expenses, or the payment of
distributions to stockholders of the Company;
(w)    advise the Company as to its capital structure and capital raising;
(x)    take all actions reasonably necessary to enable the Company to comply
with and abide by all applicable laws and regulations in all material respects
subject to the Company providing appropriate, necessary and timely funding of
capital;
(y)    provide the Company with an internal audit staff with the ability to
satisfy any applicable regulatory requirements, including, requirements of the
New York Stock Exchange and the SEC, and any additional duties that are
determined reasonably necessary or appropriate by the Company’s audit committee;
and
(z)    take such other actions and render such other services as may reasonably
be requested by the Company consistent with the purpose of this Agreement and
the aforementioned services.
2.2    Officers and Other Personnel. The Advisor shall make available sufficient
experienced and appropriate personnel to perform the services and functions
specified including, without limitation, the positions of the chief executive
officer, president, chief operating officer, chief financial officer, chief
strategy officer, chief accounting officer and executive vice president-asset
management (collectively, “Executives”) or such positions as Advisor deems
reasonably necessary; provided that if the Board of Directors ever elects to
appoint officers of the Company other than those provided by the Advisor, the
person appointed as the chief executive officer by the Advisor shall be deemed
the “Designated Chief Executive Officer” of the Company and shall have



4





--------------------------------------------------------------------------------



customary responsibilities and authority of a chief executive officer. The
Advisor shall not be obligated to dedicate any of its officers or other
personnel exclusively to the Company nor is the Advisor, its Affiliates or any
of its officers or other employees obligated to dedicate any specific portion of
its or their time to the Company or its business, except as necessary to perform
the services provided above. The Advisor shall be entitled to rely on qualified
experts and professionals (including, without limitation, accountants, legal
counsel and other professional service providers) hired by the Advisor at the
Company’s sole cost and expense. The Advisor may retain, for and on behalf, and
at the sole cost and expense, of the Company, such services of any individual,
corporation, partnership, limited liability company, joint venture, association,
trust, unincorporated organization or other entity (each, a “Person”) as the
Advisor deems necessary or advisable in connection with the management and
operations of the Company.
2.3    Certain Related Party Matters. Any waiver, consent, approval,
modification, enforcement matter or election required to be made by the Company
under the Mutual Exclusivity Agreement between the Company, Remington Lodging
and Hospitality LLC (“Remington”) and Monty J. Bennett, dated as of August 29,
2003, as the same has been amended through the date hereof and may be amended
from time to time hereafter, or the Master Management Agreement between the
Company and Remington, dated as of August 29, 2003, as the same has been amended
through the date hereof or may be amended or supplemented from time to time
hereafter, shall be within the exclusive discretion and control of a majority of
the Independent Directors (or higher vote thresholds specifically set forth in
such agreements) unless specifically delegated to the Advisor by a majority of
the Independent Directors. For purposes of this Agreement, “Independent
Director” shall mean any director of Ashford Trust who, on the date at issue, is
currently serving on the Board of Directors and is “independent” as determined
by application of the current rules and regulations of the New York Stock
Exchange in effect as of the Effective Date of this Agreement. For purposes of
this Agreement, “Affiliate” shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with the Person in question and any officer, director, trustee,
key decision-making employee, stockholder or partner of any Person referred to
in the preceding clause, except that for purposes of this Agreement, the Company
shall not be considered an Affiliate of the Advisor.
2.4    Increase in Scope of Duties. Any increase in the scope of duties or
services to be provided by the Advisor must be jointly approved by the Company
and the Advisor and will be subject to additional compensation determined in
accordance with the provisions of Section 6.4 and the process set forth in
Section 9.3 below.
2.5    Asset Management. The Advisor shall be the exclusive asset manager of all
assets owned by the Company as of the Effective Date; provided, that, if the
independent board members of the Company determine that a proposed acquisition
of property would be uneconomic to the Company without additional incentives,
the Company shall promptly notify the Advisor of such determination. If the
independent board members of the Advisor concur in the determination that such
property would be uneconomic to the Company, the Advisor shall promptly notify
the Company of such determination. With respect to any property that the
independent board members of the Advisor have concurred with the Company in the
determination that such property would be



5





--------------------------------------------------------------------------------



uneconomic to the Company, the Company shall have the option of utilizing the
Advisor as the asset manager or engaging a third party as the asset manager.
3.AUTHORITY OF ADVISOR. Subject to the express limitations set forth in this
Agreement and the continuing authority of the Board of Directors over the
management of the Company, the power to direct the management, operation and
policies of the Company shall be vested in the Advisor. Notwithstanding the
foregoing, all material decisions with respect to annual capital plans, brand
conversions, the commencement or settlement of litigation matters, investment
decisions, capital market transactions, annual budgets and management and
franchise options recommended by the Advisor, including the acquisition, sale,
financing and refinancing of assets, shall be subject to the prior authorization
of the Board of Directors, except to the extent such authority is expressly
delegated by the Board of Directors to the Advisor. Additionally, if the charter
or Maryland General Corporation Law requires the prior approval of the Board of
Directors, the Advisor may not take any action on behalf of the Company without
the prior approval of the Board of Directors or duly authorized committees
thereof. In such cases where prior approval is required, the Advisor will
deliver to the Board of Directors such documents and supporting information as
may be reasonably requested by the Board of Directors to evaluate a proposed
investment (and any related financing) or other matter requiring the Board of
Directors’ authorization.
4.BANK ACCOUNTS. The Advisor may establish and maintain, subject to any
applicable conditions or limitations of loan documents applicable to the
Company, one or more bank accounts in its own name for the account of the
Company or in the name of the Company and may collect and deposit into any
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company, under such terms and conditions as the Board of
Directors may approve, provided that no funds shall be comingled with the funds
of the Advisor. The Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board of Directors and the
independent auditors of the Company.
5.PAYMENT OF EXPENSES. In addition to the compensation paid to the Advisor
pursuant to Section 6 hereof, the Company shall pay directly or reimburse the
Advisor, on a monthly basis, for all of the expenses paid or incurred by the
Advisor or its Affiliates on behalf of the Company or in connection with the
services provided to the Company pursuant to this Agreement, including, but not
limited to, tax, legal, accounting, advisory, investment banking and other third
party professional fees, Board of Directors’ fees, debt service, taxes,
insurance (including errors and omissions insurance and any additional insurance
required by Section 8.2), underwriting, brokerage, reporting, registration,
listing fees and charges, travel and entertainment expenses, conference
sponsorships, transaction diligence and closing costs, dead deal costs,
dividends, office space, the cost of all equity awards or compensation plans
established by the Company, including the value of awards made by the Company to
the employees, officers, Affiliates and representatives of the Advisor, and any
other costs which are reasonably necessary for the performance by the Advisor of
its duties and functions under this Agreement and also including any expenses
incurred by Advisor to comply with new or revised laws or governmental rules or
regulations that impose additional duties on the Company or the Advisor in its
capacity as advisor to the Company, including any personnel costs incurred to
satisfy such additional duties. In addition, the Company shall pay its



6





--------------------------------------------------------------------------------



pro rata share of the office overhead and administrative expenses of the Advisor
incurred in providing its duties pursuant to this Agreement.
The Advisor shall be responsible for all wages, salaries, cash bonus payments
and benefits related to all employees of the Advisor providing services to the
Company (including any officers of the Company who are also officers of the
Advisor), excluding expenses related to (i) the provision of internal audit
services as described below and (ii) equity compensation awarded by the Company
to employees, officers, Affiliates and representatives of the Advisor pursuant
to Section 6.3 below. The Advisor shall also be responsible for reimbursing the
Company for all costs associated with Ashford Trust’s chairman emeritus, Archie
Bennett, Jr., which reimbursement shall include a $700,000 annual stipend
payable to Mr. Archie Bennett as well as the actual cost of all benefits
available to him on November 12, 2014 (the “Original Effective Date”) and
reimbursement for reasonable expenses incurred by him in connection with his
service to Ashford Trust.
The Company shall reimburse the Advisor, on a monthly basis, the Company’s
pro-rata portion (as reasonably agreed to between the Advisor and a majority of
the Company’s Independent Directors or Ashford Trust’s audit committee, chairman
of the audit committee or lead director) of all expenses related to (i)
employment of the Advisor’s internal audit managers and other employees of the
Advisor who are actively engaged in providing internal audit services to the
Company, (ii) the reasonable travel and other out-of-pocket costs of the Advisor
relating to the activities of the Advisor’s internal audit employees and the
reasonable third party expenses which the Advisor incurs, in each case, in
connection with providing internal audit services, and (iii) all reasonable
international office expenses, overhead, personnel costs, travel and other costs
directly related to Advisor’s non-Executive personnel that are located
internationally or that oversee the operations of international assets or
related to Advisor’s personnel that source, investigate or provide diligence
services in connection with possible acquisitions or investments
internationally. Such expenses shall include, but are not limited to, salary,
wages, payroll taxes and the cost of employee benefit plans.
6.COMPENSATION.
6.1    Base Fee. The Company shall pay to the Advisor a base fee (the “Base
Fee”) payable quarterly in arrears in cash, for services provided by the Advisor
in the preceding quarter.
For purposes of this Agreement, the “Base Fee” will be equal to the sum of (i) a
per annum Base Fee Percentage of the Total Market Capitalization of the Company
plus (ii) the Key Money Asset Management Fee, if any, subject to the payment of
a minimum quarterly base fee (“Minimum Base Fee”), if applicable. For purposes
of this Agreement, the following terms have the meanings set forth below:
“Base Fee Percentage” shall mean the following per annum percentages, which vary
based on the Total Market Capitalization (as adjusted annually for inflation
beginning from January 1, 2015) calculation:



7





--------------------------------------------------------------------------------



For each quarter in which the Total Market Capitalization* is:
Base Fee Percentage will be:
≤$6 billion
0.70%
> $6 billion and 
≤ $10 billion
0.70% on amounts up to $6 billion
0.60% on amounts exceeding $6 billion
> $10 billion
0.70% on amounts up to $6 billion
0.60% on amounts exceeding $6 billion,
up to $10 billion
0.50% on amounts exceeding $10 billion

______________
* Total Market Capitalization thresholds are subject to an annual inflation
adjustment on each January 1 beginning January 1, 2016, based on increases to
CPI.
“Key Money Asset Factor,” as used in the definition of Total Market
Capitalization below, means 1 minus the quotient resulting from dividing the
aggregate gross book value of all Key Money Assets by the aggregate gross book
value of all assets of the Company (including Key Money Assets).
“Key Money Asset Management Fee” shall be calculated on a quarterly basis as the
aggregate gross asset value of all Key Money Assets multiplied by 0.7%.
“Total Market Capitalization” shall be calculated on a quarterly basis as
follows:
(i) the average of the volume-weighted average price per share of Ashford
Trust’s common stock for each trading day of the preceding quarter multiplied by
the average number of shares of Ashford Trust’s common stock outstanding during
such quarter, on a fully-diluted basis (assuming all common units and long term
incentive partnership units in the Operating Partnership which have achieved
economic parity with common units in the Operating Partnership have been
converted to common stock in the Company), plus
(ii) the quarterly average of the aggregate principal amount of the Company’s
consolidated indebtedness (including the Company’s proportionate share of debt
of any entity that is not consolidated but excluding the Company’s joint venture
partners’ proportionate share of consolidated debt), plus
(iii) the quarterly average of the liquidation value of the Company’s
outstanding preferred equity, and
(iv) multiplying the sum of (i), (ii) and (iii) above by the Key Money Asset
Factor.
The Minimum Base Fee for each quarter beginning January 1, 2016 or thereafter
will be equal to the greater of:
(i) 90% of the Base Fee paid for the same quarter in the prior year and



8





--------------------------------------------------------------------------------



(ii) the G&A Ratio multiplied by the Company’s Total Market Capitalization.
The minimum base fee (on an annual basis) for each quarter beginning prior to
January 1, 2016 will be equal to the greater of:
(i) the applicable Base Fee Percentage of the Company’s Total Market
Capitalization as of the first day of trading immediately following the Original
Effective Date; and
(ii) the G&A Ratio multiplied by the Company’s Total Market Capitalization as of
the first day of trading immediately following the Effective Date.
For purposes of this Agreement, the “G&A Ratio” will be calculated as the simple
average of the ratios of total general and administrative expenses, less any
non-cash expenses but including any dead deal costs, paid in the applicable
quarter by each member of a select peer group set forth in Exhibit A (each, a
“Peer Group Member” and collectively, the “Peer Group”), divided by the total
market capitalization of such Peer Group Member (calculated in the same manner
as the Company’s Total Market Capitalization but assuming the Key Money Asset
Factor is 1). The G&A Ratio for each Peer Group Member will be calculated based
on the financial information presented in such Peer Group Member’s Form 10-Q or
10-K periodic filings with the SEC following the end of each quarter. The Peer
Group may be modified from time to time by mutual written agreement of the
Advisor and a majority of the Independent Directors, negotiating in good faith.
The Base Fee, as calculated above, shall be payable in arrears no later than the
15th day following the end of each quarter (i.e., one-fourth of the applicable
Base Fee Percentage of the Total Market Capitalization of the Company plus
one-fourth of the Key Money Asset Management Fee). The Minimum Base Fee shall be
calculated as soon as practicable following the end of the quarter, and to the
extent the Minimum Base Fee exceeds the Base Fee paid to the Advisor with
respect to any quarter, the Company will pay the Advisor the difference between
Minimum Base Fee and the Base Fee within 5 business days of final calculation of
the Minimum Base Fee.
For purposes of payment of the Base Fee for a partial quarter relating to the
first quarter in which this Agreement is effective or for the last quarter in
which this Agreement is terminated, the Base Fee shall be calculated as the
applicable Base Fee Percentage of the Total Market Capitalization of the
Company, calculated using each trading day of such partial quarter prior to
termination, plus the applicable Key Money Asset Management Fee, multiplied by
the number of days in the applicable quarter in which this Agreement is in
effect divided by 365 or 366 days, as applicable. The Minimum Base Fee shall be
similarly reduced proportionately based on the number of days in the applicable
quarter in which this Agreement is in effect divided by 365 or 366 days, as
applicable.
6.2    Incentive Fee. In each year that the Company’s total shareholder return
exceeds the average total shareholder return for the Peer Group (the “Incentive
Fee Threshold”), the Company shall pay to the Advisor an incentive fee (the
“Incentive Fee”), calculated as set forth in the following paragraph. For
purposes of determining the Incentive Fee, the Company’s total shareholder
return will be calculated using the year-end stock price equal to the closing
price of Ashford Trust’s common stock on the last trading day of the year, as
compared to the closing stock price of Ashford Trust’s common stock on the last
trading day of the prior year, in each case assuming



9





--------------------------------------------------------------------------------



all dividends on the common stock during such period are reinvested into
additional shares of Ashford Trust common stock on the day such dividends are
paid. The average total shareholder return for each Peer Group Member will be
calculated in the same manner and for the same time period, and the average for
the Peer Group will be the simple average of the total shareholder return for
each Peer Group Member.
If the Company’s total shareholder return exceeds the Incentive Fee Threshold
with respect to any calendar year (or stub period), the annual Incentive Fee for
such calendar year (or stub period) shall be calculated, for each year (or stub
period), as (i) 5% of the amount (expressed as a percentage but in no event
greater than 25%) by which the Company’s annual total shareholder return exceeds
the Incentive Fee Threshold, multiplied by (ii) the Fully Diluted Equity Value
(defined below) of the Company at December 31 of such calendar year (or last day
of the stub period, if applicable). The Company’s “Fully Diluted Equity Value”
shall be calculated by assuming that all units in the Operating Partnership,
including long term incentive partnership units of the Operating Partnership
that have achieved economic parity with the common units of the Operating
Partnership, if any, are converted into common stock and that the per share
value of each share of Company common stock is equal to the closing price of the
Company’s common stock on the last trading day of the year.
If this Agreement is terminated on a day other than the last trading day of a
calendar year, then the Company’s total shareholder return, the Incentive Fee
Threshold and the total shareholder return for each Peer Group Member will be
calculated using the stock price of Ashford Trust’s common stock and each Peer
Group Member’s common stock closing price on the last trading day immediately
preceding the date of termination of this Agreement, and the Incentive Fee, if
any, shall be reduced proportionately based on number of days in which this
Agreement is in effect for such calendar year.
The Incentive Fee, if any, subject to the FCCR Condition (defined below), shall
be payable in arrears in three (3) equal annual installments with the first
installment payable on January 15 following the applicable year for which the
Incentive Fee relates and on January 15 of the next two successive years.
Notwithstanding the foregoing, upon any termination of this Agreement for any
reason, any unpaid Incentive Fee (including any Incentive Fee installment for
the stub period ending on the termination date) shall become fully earned and
immediately due and payable without regard to the FCCR Condition defined below.
Except in the case when the Incentive Fee is payable on the date of termination
of this Agreement, up to 50% of the Incentive Fee may be paid by the Company, at
the option of the Company, in shares of common stock of Ashford Trust or common
units of the Operating Partnership, with the balance payable in cash, unless at
the time for payment of the Incentive Fee:
(i)    the Advisor (or its Affiliates) owns common stock or common units in an
amount (determined with reference to the closing price of the Company’s common
stock on the last trading day of the year or stub period) greater than or equal
to three times the Base Fee for the preceding four quarters,
(ii)    payment in such securities would cause the Advisor to be subject to the
provisions of the Investment Company Act, or



10





--------------------------------------------------------------------------------



(iii)    payment in such securities would not be legally permissible for any
reason;
in which case, the entire Incentive Fee will be paid by the Company in cash.
Upon the determination of the Incentive Fee, except in the case of any
termination of this Agreement in which case the Incentive Fee for the stub
period and all unpaid installments of an Incentive shall be deemed earned and
fully due and payable, each one-third installment of the Incentive Fee shall not
be deemed earned by Advisor or otherwise payable by the Company unless the
Company, as of the December 31 immediately preceding the due date for the
payment of the Incentive Fee installment, has a FCCR of .20x or greater (the
“FCCR Condition”). For purposes hereof, “FCCR” shall mean the Company’s fixed
charge coverage ratio being the ratio of adjusted EBITDA for the previous four
consecutive fiscal quarters to fixed charges, which includes all (i) interest
expense of the Company and its subsidiaries, (ii) regularly scheduled principal
payments of the Company and its subsidiaries, other than balloon or similar
principal payments which repay indebtedness in full and payments under cash flow
mortgages applied to principal, and (iii) preferred dividends paid by the
Company.
6.3    Equity Compensation. To incentivize employees, officers, consultants,
non-employee directors, Affiliates or representatives of the Advisor to achieve
goals and business objectives of the Company, as established by the Board of
Directors, in addition to the Base Fee and the Incentive Fee set forth above,
the Board of Directors will have the authority to and shall make recommendations
of annual equity awards to the Advisor or directly to employees, officers,
consultants, non-employee directors, Affiliates or representatives of the
Advisor, based on the achievement by the Company of certain financial or other
objectives established by the Board of Directors.
The Company, at its option, may choose to issue such compensation in the form of
equity awards in Ashford Trust or the Operating Partnership, unless and to the
extent that receipt of such equity awards would adversely affect the Company’s
status as a REIT, in which case, the equity awards shall be limited to equity
awards in the Operating Partnership. For a period of one year from the date of
issuance, any such equity awards in the Operating Partnership shall not be
transferable, except by operation of law, without the written consent of the
General Partner which consent may be withheld in the sole and absolute
discretion of the General Partner; provided, however, the Advisor may assign,
without the consent of the General Partner, such equity awards to employees,
officers, consultants, non-employees, directors, Affiliates or representatives
of Advisor provided the one-year restriction on transfer shall remain applicable
to such assignee. In addition, except as expressly provided above, any transfer
of such equity awards at any time must comply with the transfer restrictions of
the Operating Partnership’s partnership agreement or the Company’s charter and
bylaws, as applicable.
6.4    Additional Services. If, and to the extent that, the Company requests the
Advisor to render services on behalf of the Company other than those required to
be rendered by the Advisor under this Agreement, such additional services shall
be compensated separately at Market Rates as determined in accordance with the
process set forth in Section 9.3 below.



11





--------------------------------------------------------------------------------



7.LIMITATION ON ACTIVITIES. Notwithstanding anything in this Agreement to the
contrary, the Advisor shall not take any action (unless directed by the Board of
Directors, in which case the Company shall indemnify and hold harmless Advisor
and each of its officers, directors, employees, members, managers, agents and
representatives, from and against any and all claims, liabilities, costs and
expenses threatened or incurred by Advisor or any other indemnified person,
which, directly or indirectly, results from the Advisor following the directive
of the Board of Directors), which would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, (c) knowingly and intentionally violate any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Company (provided that without adequate assurance of funding by the
Company necessary for compliance, Advisor shall not be responsible for such
violations and the Company shall indemnify and hold harmless Advisor and each of
its officers, directors, employees, members, managers, agents and
representatives, from and against all claims, liabilities, costs and expenses
threatened or incurred by Advisor, directly or indirectly, as a result of the
Company’s failure to timely fund adequate capital to comply with any applicable
law, rule or regulation), (d) violate any of the rules or regulations of any
exchange on which the Company’s securities are listed or (e) violate the
Company’s charter, bylaws or resolutions of the Board of Directors, all as in
effect from time to time.
The Advisor acknowledges receipt of the Company’s Code of Business Conduct and
Ethics, Code of Conduct for CEO, CFO and CAO, and Policy on Insider Training,
and agrees to require its employees who provide services to the Company to
comply with such codes and policies.
8.LIMITATION OF LIABILITY AND INDEMNIFICATION.
8.1    Limitation on Liability. The Advisor shall have no responsibility other
than to render the services and take the actions described herein in good faith
and with the exercise of due care and shall not be responsible for any action of
the Board of Directors in following or declining to follow any advice or
recommendation of the Advisor. The Advisor (including its officers, directors,
managers, employees and members) will not be liable for any act or omission by
the Advisor (or its officers, directors, managers, employees and members)
performed in accordance with and pursuant to this Agreement, except by reason of
acts constituting gross negligence, bad faith, willful misconduct or reckless
disregard of its duties under this Agreement.
8.2    Insurance Coverage of the Advisor. The Advisor shall maintain errors and
omissions insurance coverage and other insurance coverage in amounts which are
customarily carried by asset managers performing functions similar to those of
the Advisor under this Agreement. No fidelity bond shall be required.
8.3    Indemnification.
(a)    The Company shall reimburse, indemnify and hold harmless the Advisor and
its partners, directors, officers, stockholders, managers, members, agents,
employees and each other Person, if any, controlling the Advisor (each, an
“Advisor Indemnified Party”), to the full extent lawful, from and against any
and all losses, claims, damages or liabilities of any nature whatsoever
(“Losses”) with respect to or arising from any acts or omission of the Advisor
(including ordinary



12





--------------------------------------------------------------------------------



negligence) in its capacity as such, except with respect to losses, claims,
damages or liabilities with respect to or arising out of such Advisor
Indemnified Party’s gross negligence, bad faith or willful misconduct, or
reckless disregard of its duties under this Agreement.
(b)    The Advisor shall reimburse, indemnify and hold harmless the Company, and
its partners, directors, officers, stockholders, managers, members, agents,
employees and each other Person, if any, controlling the Company (each, a
“Company Indemnified Party”; Advisor Indemnified Party and Company Indemnified
Party are each sometimes hereinafter referred to as an “Indemnified Party”) of
and from any and all Losses in respect of or arising from (i) any acts or
omissions of the Advisor constituting bad faith, willful misconduct, gross
negligence or reckless disregard of duties of the Advisor under this Agreement
or (ii) any claims by the Advisor’s employees relating to the terms and
conditions of their employment by the Advisor.
(c)    Notwithstanding the indemnification provisions in Section 8.3(a) and
Section 8.3(b) above, indemnification will not be allowed for any liability
arising from or out of a violation of state or federal securities laws by an
Indemnified Party. Indemnification will be allowed for settlements and related
expenses of lawsuits alleging securities law violations, and for expenses
incurred in successfully defending such lawsuits, provided that a court either
(i) approves the settlement and finds that indemnification of the settlement and
related costs should be made, or (ii) approves indemnification of litigation
costs if a successful defense is made. If indemnification is unavailable as a
result of this Section 8.3(c), the indemnifying party shall contribute to the
aggregate losses, claims, damages or liabilities to which the Indemnified Party
may be subject in such amount as is appropriate to reflect the relative benefits
received by each of the indemnifying party and the party seeking contribution on
the one hand and the relative faults of the indemnifying party and the party
seeking contribution on the other, as well as any other relevant equitable
considerations.
(d)    Promptly after receipt by an Indemnified Party of notice of the
commencement of any action, such Indemnified Party shall, if a claim in respect
thereof is to be made pursuant hereto, notify the indemnifying party in writing
of the commencement thereof; but the omission to so notify the indemnifying
party shall not relieve it from any liability that it may have to any
Indemnified Party pursuant to this Section 8.3. In case any such action shall be
brought against an Indemnified Party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, to assume the defense
thereof, with counsel satisfactory to such Indemnified Party and, after notice
from the indemnifying party to such Indemnified Party of its election to assume
the defense thereof, the indemnifying party shall not be liable to such
Indemnified Party under Section 8.3(a) or (b) hereof, as applicable, for any
legal expenses of other counsel or any of the expenses, in each case
subsequently incurred by such Indemnified Party, unless (i) the indemnifying
party and the Indemnified Party shall have mutually agreed to the retention of
such counsel, or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and Indemnified Party and
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of the Indemnified Party, due to actual or potential
differing interests between them. The obligations of the indemnifying party
under this Section 8.3 shall be in addition to any liability which the
indemnifying party otherwise may have.



13





--------------------------------------------------------------------------------



(e)    The Company shall be required to advance funds to an Indemnified Party
for legal expenses and other costs incurred as a result of any legal action or
proceeding if a claim in respect thereof is to be made pursuant hereto and if
requested by such Indemnified Party if (i) such suit, action or proceeding
relates to or arises out of, or is alleged to relate to or arise out of or has
been caused or alleged to have been caused in whole or in part by, any action or
inaction on the part of the Indemnified Party in the performance of its duties
or provision of its services on behalf of the Company; and (ii) the Indemnified
Party undertakes to repay any funds advanced pursuant to this Section 8.3(e) in
cases in which such Indemnified Party would not be entitled to indemnification
under Section 8.3(a). If advances are required under this Section 8.3(e), the
Indemnified Party shall furnish the Company with an undertaking as set forth in
clause (ii) of the preceding sentence and shall thereafter have the right to
bill the Company for, or otherwise require the Company to pay, at any time and
from time to time after such Indemnified Party shall become obligated to make
payment therefor, any and all reasonable amounts for which such Indemnified
Party is entitled to indemnification under Section 8.3, and the Company shall
pay the same within thirty (30) days after request for payment. In the event
that a determination is made by a court of competent jurisdiction or an
arbitrator that the Company is not so obligated in respect of any amount paid by
it to a particular Indemnified Party, such Indemnified Party will refund such
amount within sixty (60) days of such determination, and in the event that a
determination by a court of competent jurisdiction or an arbitrator is made that
the Company is so obligated in respect to any amount not paid by the Company to
a particular Indemnified Party, the Company will pay such amount to such
Indemnified Party within thirty (30) days of such final determination, in either
case together with interest at the current prime rate plus two percent (2%) from
the date paid until repaid or the date it was obligated to be paid until the
date actually paid.
9.RELATIONSHIP OF ADVISOR AND COMPANY.
9.1    Relationship.
(a)    The Company and the Advisor are not partners or joint venturers with each
other, and nothing in this Agreement shall be construed to make them such
partners or joint venturers. Nothing herein contained shall prevent the Advisor
from engaging in other activities, including, without limitation, the rendering
of advice to other Persons (including other REITs) and to the management of
Ashford Hospitality Prime, Inc. (“Ashford Prime”), or other programs advised,
sponsored or organized by the Advisor, Ashford Prime or their Affiliates. The
Company shall not revise its Investment Guidelines to be directly competitive
with all or any portion of the Investment Guidelines of Ashford Prime as of
November 19, 2013 or with all or any portion of the initial investment
guidelines of any Spin-Off Company (as defined in Section 15). The Company
acknowledges that Ashford Prime’s investment guidelines as of such date and as
of the date hereof include hotel real estate assets primarily consisting of
equity or ownership interests, as well as debt investments when such debt is
acquired with the intent of obtaining an equity or ownership interest, in:
(i)
full service and urban select service hotels with trailing twelve (12) month
average RevPAR or anticipated twelve (12) month average RevPAR of at least twice
the then-current U.S. national average RevPAR for all hotels as




14





--------------------------------------------------------------------------------



determined with reference to the most current Smith Travel Research reports,
generally in the 20 most populous metropolitan statistical areas, as estimated
by the United States Census Bureau and delineated by the U.S. Office of
Management and Budget;
(ii)
upscale, upper-upscale and luxury hotels meeting the RevPAR criteria set forth
in clause (i) above and situated in markets that may be generally recognized as
resort markets; and

(iii)
international hospitality assets predominantly focused in areas that are general
destinations or in close proximity to major transportation hubs or business
centers, such that the area serves as a significant entry or departure point to
a foreign country or region of a foreign country for business or leisure
travelers and meet the RevPAR criteria set forth in clause (i) above (after any
applicable currency conversion to U.S. dollars).

The Company further acknowledges that any subsequent change to Ashford Prime’s
Investment Guidelines, including in connection with any future spin-off,
carve-out, split-off or other consummation of a transfer of a division or subset
of assets for the purpose of forming a joint venture, a newly created private
platform or a new publicly traded company will not have any impact on or change
the “Investment Guidelines of Ashford Prime as of November 19, 2013” for
purposes of enforcing this Section 9. Except as described in this Section 9.1,
this Agreement shall not limit or restrict the right of any manager, director,
officer, employee or equityholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other Person. The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. While the information and recommendations provided to the Company
shall, in the Advisor’s reasonable and good faith judgment, be appropriate under
the circumstances, they may be different from those supplied to other persons.
(b)    To the extent the Advisor deems an investment opportunity suitable for
recommendation, the Advisor must present any such individual investment
opportunity that satisfies the Company’s Initial Investment Guidelines (as set
forth and subject to the limitations in Section 9.2 below) to the Company, and
the Board of Directors will have 10 business days to accept such opportunity
prior to it being available to Ashford Prime or any other Person advised by the
Advisor. Except as set forth in the preceding sentence, the Company recognizes
that it is not entitled to preferential treatment and is only entitled to
equitable treatment in receiving information, recommendations and other
services. The Company shall have the benefit of the Advisor’s best judgment and
effort, and the Advisor shall not undertake any activities that, in its good
faith judgment, will materially and adversely affect the performance of its
obligations under this Agreement.
(c)    The parties hereto agree and acknowledge that each of the Company, the
Advisor and Ashford Prime, as well as other companies that the Advisor may
advise in the future, may benefit from the strategic relationships between such
companies and accordingly intend to cooperate to achieve results, pursue
transactions jointly or establish other strategic relationships that are in



15





--------------------------------------------------------------------------------



the best interests of each such entities’ respective shareholders. From time to
time, as may be determined by the independent directors of the Advisor, the
Company, Ashford Prime and any other company subsequently advised by the
Advisor, each such entity may provide financial accommodations, guaranties,
back-stop guaranties, and other forms of financial assistance to the other
entities on terms that the respective Independent Directors determine to be fair
and reasonable.
9.2    Conflicts of Interest.
(f)    To minimize conflicts with Ashford Prime and the Company, both of which
are advised by the Advisor, Ashford Prime and the Company have identified the
asset type that such party intends to select as its principal investment focus
and to set parameters for its real estate investments, including parameters
primarily relating to RevPAR, segments, markets and other factors or financial
metrics. The asset type, together with the relevant parameters for investments
are referred to as such Person’s “Investment Guidelines,” and the “Initial
Investment Guidelines” of the Company are the Investment Guidelines of the
Company as set forth below. The Board of Directors may modify or supplement,
after consultation with Advisor, the Company’s Investment Guidelines upon
written notice to the Advisor from time to time (subject, however, to the
prohibition in Section 9.1(a) restricting the Company from changing its Initial
Investment Guidelines to be directly competitive with all or any portion of
Ashford Prime’s Investment Guidelines as of November 19, 2013 or the initial
investment guidelines of any Spin-Off Company). As of the Effective Date, the
Advisor advises Ashford Prime and also advises the Company. The Advisor may
enter into an advising relationship with additional companies in the future. The
Company hereby declares its Initial Investment Guidelines to be all segments of
the hospitality industry (including, without limitation, direct, joint venture
and debt investments in hotels, condo-hotels, time-shares and other hospitality
related assets), with RevPAR criteria less than two times the then-current U.S.
average RevPAR.
When determining whether an asset satisfies the Company’s Investment Guidelines,
the Advisor shall make a good faith determination of projected RevPAR, taking
into account historical RevPAR as well as such additional considerations as
conversions or reposition of assets, capital plans, brand changes and other
factors that may reasonably be forecasted to raise RevPAR after stabilization of
such initiative.
(g)    If the Company materially modifies its Initial Investment Guidelines set
forth in Section 9.2(a) above without the written consent of the Advisor (except
in connection with the establishment of a Spin-Off Company), the Advisor will
not have an obligation to present investment opportunities to the Company as set
forth in Section 9.1(b) above at any time thereafter, regardless of any
subsequent modifications by the Company to its Investment Guidelines. Instead,
the Adviser shall use its best judgment in determining how to allocate
investment opportunities to Persons (including, without limitation, Ashford
Prime, the Company or other Spin-Off Companies) which Advisor advises, taking
into account such factors as the Advisor deems relevant, in its discretion,
subject to any then existing or future obligations that the Advisor may have to
other Persons. The Company acknowledges that if it materially modifies its
Initial Investment Guidelines, it will not be entitled to preferential treatment
from the Advisor and only will be entitled to the Advisor’s best judgment in
allocating investment opportunities.



16





--------------------------------------------------------------------------------



(h)    In the event that the Advisor obtains a portfolio acquisition opportunity
composed of asset types that satisfies the Initial Investment Guidelines of the
Company and Ashford Prime or, as applicable, one or more other Persons managed
by the Advisor, the Advisor will endeavor in its good faith judgment to present
such opportunity to the Board of Directors, Ashford Prime and, if applicable,
such other Person(s) to the extent the portfolio can be reasonably divided by
asset type and acquired on the basis of such asset types in satisfaction of each
Person’s Investment Guidelines. If the board of directors of Ashford Prime, the
Board of Directors and, if applicable, such other Person(s) approve its portion
of such acquisition, Ashford Prime, the Company and, if applicable, such other
Person(s) will cooperate in good faith in completing the acquisition of the
portfolio. If the portfolio cannot be reasonably separated by asset type, the
Advisor shall allocate portfolio investment opportunities between the Company,
Ashford Prime and, if applicable, other Persons advised by the Advisor, in a
fair and equitable manner consistent with the investment objectives of the
Company, Ashford Prime and, if applicable, other Persons advised by the Advisor.
In making this determination, the Advisor will consider, in its sole discretion,
the Investment Guidelines and investment strategy of each entity with respect to
the acquisition of properties, portfolio concentrations, tax consequences,
regulatory restrictions, liquidity requirements, leverage and other factors
deemed appropriate by the Advisor. Notwithstanding the foregoing, if the Company
materially modifies its Initial Investment Guidelines set forth in
Section 9.2(a) above without the written consent of the Advisor, the Advisor
will not have an obligation to present portfolio acquisition opportunities to
the Company as set forth in this Section 9.2(c) at any time thereafter,
regardless of any subsequent modifications by the Company to its Investment
Guidelines. Instead, the Adviser shall use its best judgment in determining how
to allocate such portfolio investment opportunities to Persons (including
Ashford Prime and the Company) which Advisor advises, taking into account such
factors as the Advisor deems relevant, in its discretion, subject to any then
existing or future obligations that the Advisor may have to other Persons. In
making the allocation determination with respect to any portfolio opportunity,
the Advisor will have no obligation to make any such portfolio investment
opportunity available to the Company.
9.3    Exclusive Provider of Products or Services. At any time the Company
desires to engage a third party for the performance of services or delivery of
products and provided that the Company has the right to control the decision on
the award of the applicable contract, the Advisor shall have the exclusive right
to provide such service or product at market rates for the provision of such
services (“Market Rates”). For purposes of this Agreement, Market Rates shall be
determined by reference to fees charged by third party providers who are not
discounting such fees as a result of fees generated from other sources.
If the Company, after consultation with the Advisor, intends to solicit bids or
enter the market for a particular service or product, the Company shall afford
the Advisor the opportunity to provide such service or product. In any event,
the Advisor shall be provided at least 20 days to elect to provide such service
or product at Market Rates. If a majority of the Independent Directors of the
Company affirmatively vote that the proposed pricing of the Advisor is not at
Market Rates, then the Company and Advisor shall engage a consultant acceptable
to the parties to determine the Market Rate for such services. If the
consultant’s opinion reflects fees lower than the pricing proposed by the
Advisor, the Advisor will pay the expenses of the Consultant and shall have the
option to provide the services or product at the Market Rate as determined by
the consultant. If the Consultant



17





--------------------------------------------------------------------------------



determines that the proposed pricing by the Advisor is at or below Market Rates,
then the Company shall pay the expenses of the Consultant and shall engage
Advisor at the Market Rate as determined by the consultant.
9.4    The Ashford Name. The Advisor and its Affiliates have a proprietary
interest in the trademarked “Ashford” name and logo. The Advisor hereby grants
to the Company a non-transferable, non-assignable, non-exclusive royalty-free
right and license to use the “Ashford” name and logo during the term of this
Agreement. Accordingly, and in recognition of this right, if at any time the
Company ceases to retain the Advisor or one of its Affiliates to perform
advisory services for the Company, the Company will, within 60 days after
receipt of written request from the Advisor, cease to conduct business under or
use the name “Ashford” or any derivative thereof and the Company shall change
its name and the names of any of its subsidiaries to a name that does not
contain the name “Ashford” or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any its Affiliates. At
such time, the Company will also make any changes to any trademarks,
servicemarks, logos, or other marks necessary to remove any references to the
word “Ashford.” Consistent with the foregoing, it is specifically recognized
that the Advisor or one or more of its Affiliates has in the past and may in the
future organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Ashford” as a part of their name and using the “Ashford”
logo, all without the need for any consent (and without the right to object
thereto) by the Company.



18





--------------------------------------------------------------------------------



10.BOOKS AND RECORDS. All books and records compiled by the Advisor in the
course of discharging its responsibilities under this Agreement shall be the
property of the Company and shall be delivered by the Advisor to the Company
immediately upon any termination of this Agreement regardless of the grounds for
such termination (including, but not limited to, a breach by the Company of this
Agreement); provided, however, that the Advisor shall have reasonable access to
such books and records to the extent reasonably necessary in connection with the
conduct of its services hereunder. The Advisor shall not maintain or assert any
lien against or upon any of the books and records. During the term of this
Agreement, the books and records of the Company maintained by the Advisor shall
be accessible for inspection by any designated representative of the Company
upon reasonable advance notice and during normal business hours.
11.CONFIDENTIALITY. The Advisor shall keep confidential any and all non-public
information (“Confidential Information”), written or oral, obtained by it in
connection with the performance of services to the Company except that the
Advisor may share such Confidential Information (i) with Affiliates, officers,
directors, employees, agents and other parties who need such Confidential
Information for the Advisor to be able to perform its duties hereunder, (ii)
with appraisers, lenders, bankers and other parties as necessary in the ordinary
course of the Company’s business, (iii) in connection with any governmental or
regulatory filings of the Company, filings with the New York Stock Exchange or
other applicable securities exchanges or markets, or disclosure or presentations
to Company investors (subject to compliance with Regulation FD), (iv) with
governmental officials having jurisdiction over the Company and (v) as required
by law.
Nothing will prevent the Advisor from disclosing Confidential Information (i)
upon the order of any court or administrative agency, (ii) upon the request or
demand of, or pursuant to any law or regulation to, any regulatory agency or
authority, (iii) to the extent reasonably required in connection with the
exercise of any remedy under this Agreement, or (iv) to the Advisor’s legal
counsel or independent auditors; provided, however that with respect to (i) and
(ii), so long as legally permissible, the Advisor will give notice to the
Company so that the Company may seek, at its sole expense, an appropriate
protective order or waiver.
For purposes of this Agreement, Confidential Information shall not include (i)
information that is available to the public from a source other than the
Advisor, (ii) information that is released in writing by the Company to the
public or to persons who are not under similar obligations of confidentiality to
the Company, or (iii) information that is obtained by the Advisor from a
third-party which, to the best of the Advisor’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence.
12.TERM AND TERMINATION.
(a)    Term. This Agreement shall have an initial term of ten (10) years from
the Effective Date and shall be automatically extended for successive five year
renewal terms thereafter, without further action by either the Company or the
Advisor, unless earlier terminated pursuant to the terms of this Agreement.
(b)    Termination by the Advisor. This Agreement may be terminated by the
Advisor as follows:



19





--------------------------------------------------------------------------------



(i)
The Advisor gives written notice to the Company of termination at least 180 days
prior to the expiration of the then current term, in which case no Termination
Fee shall be due or payable by the Company.

(ii)
Upon a default by the Company in the performance or observance of any material
term, condition or covenant under this Agreement; provided, however, that the
Advisor must, before terminating this Agreement pursuant to this
Section 12(b)(ii), give written notice of the default to the Company and provide
the Company with an opportunity to cure the default within 45 days, or if such
cure is not reasonably susceptible to cure within 45 days, such additional cure
period as is necessary to cure the default so long as the Company is diligently
and in good faith pursuing such cure and the additional cure period does not
exceed 90 days.

If this Agreement is terminated by Advisor as a result of an uncured default by
the Company as provided in this Section 12(b)(ii) during the initial 10-year
term, the Company shall be obligated to pay the Advisor the greater of the
Termination Fee or the Actual Damages (as such terms are defined below). If this
Agreement is terminated by Advisor as a result of an uncured default by the
Company as provided in this Section 12(b)(ii) during any renewal period
following the initial 10-year term, the Company shall be obligated to pay the
Advisor the Termination Fee. In either case, the Termination Fee or Actual
Damages, as applicable, shall be immediately due and payable on the termination
date.
(c)    Termination by the Company. This Agreement may be terminated by the
Company as follows:
(i)
The Company gives written notice to the Advisor of termination (a “Termination
Notice”) at least 180 days prior to the expiration of the then current term;
provided, however, that any such termination must receive the affirmative vote
of at least two-thirds of the Independent Directors of the Company based on a
good faith finding that either (A) there has been unsatisfactory performance by
the Advisor that is materially detrimental to the Company and its subsidiaries
taken as a whole, or (B) the Base Fee and/or Incentive Fee is not fair, based
upon the then-current market for such fees, and the Advisor does not offer to
negotiate a lower fee that at least a majority of the Independent Directors of
the Company determines is fair.

If the reason for non-renewal specified by the Company in its Termination Notice
is clause (B) above, then the Advisor may, at its option, provide a notice of
proposal to renegotiate the Base Fee and Incentive Fees (a “Renegotiation
Proposal”) not less than 150 days prior to the pending termination date.
Thereupon, each party shall use its commercially reasonable efforts to negotiate
in good faith to find a resolution on fees within 120 days following the
Company’s receipt of the Renegotiation Proposal. If a resolution is achieved
between the Advisor and at least a majority of the Independent Directors of the
Company within the 120 day period, then the Advisory Agreement shall continue in
full force and effect with modification only to the agreed upon Base Fee and/or
Incentive Fee.



20





--------------------------------------------------------------------------------



If this Agreement is terminated by the Company pursuant to this
Section 12(c)(i), the Company shall be obligated to pay the Advisor the
Termination Fee, which Termination Fee shall be immediately due and payable on
the termination date.
(ii)
Upon a default by the Advisor in the performance or observance of any material
term, condition or covenant under this Agreement; provided, however, that the
Company must, before terminating this Agreement, give written notice of the
default to the Advisor and provide the Advisor with an opportunity to cure the
default within 60 days, or if such cure is not reasonably susceptible to cure
within 60 days, such additional cure period as is reasonably necessary to cure
the default so long as the Advisor is diligently and in good faith pursuing such
cure.

If this Agreement is terminated by the Company as a result of an uncured default
by the Advisor as provided in this Section 12(c)(ii), no Termination Fee shall
be due or payable by the Company.
(iii)
Immediately upon providing written notice to the Advisor following an Insolvency
Event (as defined below) with respect to the Advisor; provided the Advisor shall
notify the Company no later than 30 days following the Advisor’s knowledge of an
Insolvency Event.

If this Agreement is terminated by the Company as a result of an Advisor
Insolvency Event as provided in this Section 12(c)(iii), no Termination Fee
shall be due or payable by the Company.
(iv)
Immediately upon providing written notice to the Advisor, following the
Advisor’s conviction (including a plea or nolo contendere) of a felony.

If this Agreement is terminated by the Company as a result of a felony
conviction of the Advisor as provided in this Section 12(c)(iv), no Termination
Fee shall be due or payable by the Company.
(v)
Immediately upon providing written notice to the Advisor, if the Advisor commits
an act of fraud against the Company, misappropriates the funds of the Company or
acts in a manner constituting willful misconduct, gross negligence or reckless
disregard in the performance of its material duties under this Agreement
(including a failure to act); provided, however, that if any such actions or
omissions described in this Section 12(c)(v) are caused by an employee and/or an
officer of the Advisor (or an Affiliate of the Advisor) and the Advisor takes
all reasonable necessary and appropriate action against such person and cures
the damage caused by such actions or omissions within 45 days of the Advisor’s
actual knowledge of its commission or omission, the Company will not have the
right to terminate this Agreement pursuant to this Section 12(c)(v).




21





--------------------------------------------------------------------------------



If this Agreement is terminated by the Company as a result of a wrongful act by
the Advisor as provided in this Section 12(c)(v), no Termination Fee shall be
due or payable by the Company.
(vi)
Immediately upon providing written notice to the Advisor following an Advisor
Change of Control unless such Advisor Change of Control constitutes a
permissible assignment under Section 14 hereof.

If this Agreement is terminated by the Company as a result of an Advisor Change
of Control as provided in this Section 12(c)(vi), no Termination Fee shall be
due or payable by the Company.
(d)    Termination by Either Party. Upon a Company Change of Control (defined
below), the Company and the Advisor shall each have the right, at its election,
to terminate this Agreement upon which the Termination Fee shall be due and
payable by the Company to Advisor as set forth below.
(i)
If the Company desires to enter into a transaction which constitutes a Company
Change of Control and the Board of Directors approves (subject to diligence,
shareholder approval, conditions or otherwise) such proposed transaction, the
Company shall promptly notify the Advisor in writing (the “Transaction Notice”),
or in any event within five (5) business days following the Board of Directors
approval. The Transaction Notice shall set forth in reasonable detail the
material terms of the proposed Company Change of Control transaction, the
proposed timing, pricing, identity of the acquirer(s), and all material
conditions including, without limitation, whether or not the proposed
transaction is conditioned upon the termination of this Agreement. Upon receipt
of the Transaction Notice, the Advisor may elect to terminate this Agreement, in
which case, the Termination Fee shall be immediately due and payable on the
termination date. If the Advisor does not elect to terminate this Agreement and
the proposed Company Change in Control transaction is not conditioned upon a
termination of this Agreement, this Agreement shall continue in full force and
effect following the closing of the Company Change of Control transaction with
the Company, the acquirer or successor, as the case may be. If the proposed
Company Change in Control transaction is conditioned upon the termination of
this Agreement, then subject to the payment of the Termination Fee, together
will all other Base Fees, Incentive Fees, and other charges, costs and
reimbursements accrued through the date of termination of this Agreement
required to be paid to Advisor pursuant to the terms of this Agreement, the
Company may elect to terminate this Agreement by setting forth its election in
the Transaction Notice or by written notice to Advisor, which notice must be
delivered at least sixty (60) days prior to the closing of the Company Change of
Control transaction. As a condition to the effectiveness of a termination of
this Agreement, the Company shall pay to Advisor the Termination Fee (together
with all other Base Fees, Incentive Fees, and other charges, costs and
reimbursements accrued through the date of termination of this Agreement) on the
closing of the Company Change of Control




22





--------------------------------------------------------------------------------



transaction. If an election to terminate this Agreement is not timely made by
the Company and the Advisor does not elect to terminate this Agreement following
a Company Change of Control, this Agreement shall continue in full force and
effect with the Company, acquirer or successor, as the case may be.
(ii)
If a Company Change in Control occurs by reason of an action not taken by the
Board of Directors but through an involuntary action, then, within ten (10) days
following the occurrence of such Company Change in Control, either the Company
or the Advisor may elect to terminate this Agreement by delivering written
notice thereof to the other party, and the Company shall be obligated to pay the
Advisor the Termination Fee (together with all Base Fees, Incentive Fees, and
other charges, costs and reimbursements accrued through the date of termination
of this Agreement required to be paid to Advisor pursuant to the terms of this
Agreement). Any such termination may occur no earlier than thirty (30) days or
greater than one hundred-eighty (180) days following the date such written
election is received by Advisor or the Company, as applicable. If an election to
terminate is timely made by the Company or the Advisor, the Company shall pay to
Advisor, on the termination date of this Agreement, the Termination Fee and all
Base Fees, Incentive Fees, and other charges, costs and reimbursements accrued
through the date of termination of this Agreement required to be paid pursuant
to the terms of this Agreement. If an election to terminate this Agreement is
not timely made by the Company or the Advisor, this Agreement shall continue in
full force and effect with the Company, acquirer or successor, as the case may
be.

(iii)
Following the closing of a Company Change in Control Transaction and termination
of this Agreement pursuant to this Section 12(d), the Advisor will reasonably
cooperate in an orderly transition of management for a period of up to thirty
(30) days in exchange for the payment of Base Fees and Incentive Fees based on
the average monthly amounts for the three (3) months prior to the Transaction
Notice, or in the case of a termination pursuant to Section 12(d)(ii) above,
based on the average monthly amounts for the three (3) months prior to the
public announcement of the Company Change in Control.

(e)    Termination Obligations. Upon any termination of this Agreement, the
parties shall have the following obligations (“Termination Obligations”):
(i)
The Company shall pay all Base Fees, Incentive Fees and expense reimbursements
due and owing through the date of termination, including, without limitation,
any unpaid Incentive Fee installments which shall, upon any termination, become
immediately earned by Advisor and due from the Company (collectively, “Accrued
Fees”).

(ii)
In addition to the Accrued Fees, the Company shall:

(I)
pay Advisor a Termination Fee on or before the termination date of this
Agreement upon any termination by the Company pursuant to Section 12(c)




23





--------------------------------------------------------------------------------



(i) (unsatisfactory performance by the Advisor or unfair fees with no resolution
within the time period set forth in Section 12(c)(i)) or upon any termination by
the Company or the Advisor pursuant to Section 12(d) (following a Company Change
of Control); and
(II)
pay Advisor the greater of the Termination Fee or Actual Damages on or before
the termination date of this Agreement upon any termination by the Advisor
pursuant to Section 12(b)(ii) (uncured default by the Company).

(iii)
In addition to the Accrued Fees and the Termination Fee or Actual Damages, if
applicable, the Company shall pay to the Advisor the Key Money Clawback Amount,
pursuant to Section 16(e).

(iv)
Immediately upon termination, the Advisor shall promptly (a) pay over all money
collected and held for the account of the Company, provided that the Advisor
shall be permitted to deduct any Accrued Fees, Termination Fees and Key Money
Clawback Amount in lieu of receiving payment for such Accrued Fees, Termination
Fees and Key Money Clawback Amount pursuant to this Section 12(e); (b) deliver a
full accounting of all accounts held by the Advisor in the name of or on behalf
of the Company; (c) deliver all property, documents, files, contracts and assets
of the Company to the Company; and (d) cooperate with and assist the Company in
executing an orderly transition of the management of the company’s assets to a
new advisor.

(f)    Defined Terms. The following terms, as used in this Agreement, are
defined as follows:
“Actual Damages” means an amount equal to the aggregate of the Base Fees and
Incentive Fees to which the Advisor would be entitled absent termination of this
Agreement, discounted to present value at an assumed 8% discount rate.
“Advisor Change of Control” shall be deemed to have occurred upon any of the
following events affecting Advisor:
A.
any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of the Exchange Act) other than (A) the Advisor or any of its
subsidiaries, (B) any employee benefit plan of the Advisor or any of its
subsidiaries, (C) Remington or any Affiliate of Remington, (D) a company owned,
directly or indirectly, by stockholders of the Advisor in substantially the same
proportions as their ownership of the Advisor or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities, becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Advisor representing 50% or more of the shares
of voting stock of the Advisor then outstanding (exclusive of any shares of
stock which are required to be voted pursuant to a voting or other contractual
agreement); provided, however, if each of the Chief Executive Officer,
President,




24





--------------------------------------------------------------------------------



Chief Operating Officer, and Chief Financial Officer of the Advisor immediately
before the event (collectively, the “Advisor Key Officers”) remain in such
capacity or similar capacity with the Advisor immediately after the event, and
if a majority of the board of directors of Ashford Inc. immediately before the
event remain on the board of directors of Ashford Inc. immediately after the
event, then no Advisor Change of Control shall be deemed to have occurred;
B.
the consummation of any merger, organization, business combination or
consolidation of the Advisor or one of its subsidiaries with or into any other
company, other than (A) any merger, organization, business combination or
consolidation of the Advisor with or into Remington or any Affiliate of
Remington or (B) a merger, reorganization, business combination or consolidation
which would result in the holders of the voting securities of the Advisor
outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Advisor or the surviving company or the parent of such
surviving company; provided, however, if all of the Advisor Key Officers remain
in such capacity or similar capacity with the Advisor or surviving entity
immediately after the event, and if a majority of the board of directors of
Ashford Inc. immediately before the event remain on the board of directors of
Ashford Inc. or surviving entity immediately after the event, then no Advisor
Change of Control shall be deemed to have occurred; or

C.
the consummation of a sale or disposition by the Advisor of all or substantially
all of its assets, other than (A) a sale or disposition to Remington or any
Affiliate of Remington or (B) a sale or disposition if the holders of the voting
securities of such entity outstanding immediately prior thereto hold securities
immediately thereafter which represent more than 50% of the combined voting
power of the voting securities of the acquiror, or parent of the acquiror, of
such assets; provided, however, if all of the Advisor Key Officers remain in
such capacity or similar capacity with the Advisor or acquiring entity
immediately after the event, and if a majority of the board of directors of
Ashford Inc. or acquiring entity immediately before the event remain on the
board of directors of Ashford Inc. immediately after the event, then no Advisor
Change of Control shall be deemed to have occurred.

D.
during any five-year period, the members of the board of directors of Ashford
Inc. change such that the members who constitute the board of directors on the
Effective Date (the “Advisor Incumbent Board”) no longer constitute at least a
majority of the board of Ashford Inc. and at any time in the one year period
following such change, the chief executive officer of the Advisor immediately
preceding such change no longer serves as chief executive officer; provided,
however, that any individual becoming a director after the Effective Date whose
election to the board is approved or recommended to stockholders of Ashford Inc.
by a vote of at least a majority of the Advisor Incumbent Board shall be
considered as though such individual were a member of the Advisor Incumbent
Board.




25





--------------------------------------------------------------------------------



“Adjusted EBITDA,” with respect to the Advisor, means Advisor’s GAAP net income,
including all income and earnings of Advisor and any of its affiliates and
subsidiaries from providing any service or product to the Company, the Operating
Partnership or any of their affiliates or subsidiaries, plus income taxes,
depreciation, amortization and all one-time expenses and other adjustments that
are made and reported by the Advisor to calculate adjusted EBITDA.
“Company Change of Control” shall mean any of the following events:
(i)
any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as modified
in Section 13(d) and 14(d) of the Exchange Act) other than (A) the Company or
any of its subsidiaries, (B) any employee benefit plan of the Company or any of
its subsidiaries, (C) a company owned, directly or indirectly, by stockholders
of Ashford Trust in substantially the same proportions as the ownership of
Ashford Trust, or (D) an underwriter temporarily holding securities pursuant to
an offering of such securities, becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of
Ashford Trust representing 35% or more of the shares of voting stock of Ashford
Trust then outstanding;

(ii)
the consummation of any merger, reorganization, business combination or
consolidation of the Company, or one of its respective subsidiaries, as
applicable, with or into any other company, other than a merger, reorganization,
business combination or consolidation which would result in the holders of the
voting securities of Ashford Trust outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company;

(iii)
the consummation of a sale or disposition by the Company of two or more hotels
or, if a greater value, 20% of the gross book value of the Company’s assets in
any calendar year or the consummation of a sale or disposition by the Company of
four or more hotels or, if a greater value, 30% of the gross book value of the
Company’s assets over any three year period, exclusive of assets sold or
contributed to a platform also advised by the Advisor; or

(iv)
during any five-year period, the members of the Board of Directors of the
Company change such that the members who constitute the Board of Directors on
the Effective Date (the “Company Incumbent Board”) no longer constitute at least
a majority of the board of the Company; provided, however, that any individual
becoming a director after the Effective Date whose election to the board is
approved or recommended to stockholders of the Company by a vote of at least a
majority of the Company Incumbent Board shall be considered as though such
individual were a member of the Company Incumbent Board.




26





--------------------------------------------------------------------------------



“Insolvency Event” is any occurrence in which the Advisor shall (A) authorize or
agree to the commencement of a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership or other similar law now or
hereafter in effect or the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property if the Advisor has not filed a motion to assume this Agreement with the
appropriate court within 120 days of the commencement of such case or
proceeding, (B) make a general assignment for the benefit of its creditors, (C)
have an involuntary or other proceeding commenced against it seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or thereafter in
effect, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period exceeding one hundred twenty (120) days or (D)
commence an action for dissolution.
“Market Price,” with respect to securities of a company, means the closing
market price, regular way of such securities on any securities exchange on which
such securities are listed or admitted to trading, or if no such sales take
place on that day, the average of the bid and asked prices on such day.
“Net Earnings” is equal to the (A) Advisor’s reported Adjusted EBITDA for the
12-month period preceding the termination of this Agreement (adjusting assuming
the Agreement was in place for the full 12-month period if it otherwise was
not), as reported in the Advisor’s earnings releases less (B) the Advisor’s pro
forma Adjusted EBITDA assuming this Agreement was not in place during such
period plus (C) all EBITDA (Net Income (per GAAP) plus interest expenses, income
taxes, depreciation and amortization) of Advisor and any of its affiliates and
subsidiaries from providing any service or product to the Company, the Operating
Partnership or any of their affiliates or subsidiaries, exclusive of EBITDA
directly resulting from this Agreement.
“Termination Fee” means:
(i)
1.1 times the greater of:

A.
12 multiplied by the Net Earnings of the Advisor for the 12-month period
preceding the termination date of this Agreement; or

B.
the earnings multiple (calculated as the total enterprise value on the trading
day immediately preceding the day the Termination Notice is given to the Advisor
divided by the Advisor’s most recently reported Adjusted EBITDA) for the
Advisor’s common stock for the 12-month period preceding the termination date of
this Agreement multiplied by the Net Earnings of the Advisor for the 12-month
period preceding the termination date of this Agreement; or

C.
the simple average of the earnings multiples for each of the three fiscal years
preceding the termination of this Agreement (calculated




27





--------------------------------------------------------------------------------



as the total enterprise value on the last trading day of each of the three
preceding fiscal years divided by, in each case, the Advisor’s Adjusted EBITDA
for the same periods), multiplied by the Net Earnings of the Advisor for the
12-month period preceding the termination date of this Agreement, plus
(ii)
an additional amount such that the total net amount received by Advisor after
the reduction by state and federal income taxes at an assumed combined rate of
40% on the sum of the amounts described in (i) and (ii) shall equal the amount
described in (i).

(g)    No Solicitation. In the event of any termination of this Agreement other
than an Advisor Change of Control, the Company (and any of its Affiliates) shall
not, without the consent of the Advisor, solicit for employment, employ or
otherwise retain (directly or indirectly) any employee of the Advisor (or any of
its Affiliates) for a period of two years.
(h)    Repurchase of Stock of Advisor. Immediately upon termination of this
Agreement for any reason, the Advisor shall have the right to repurchase any
shares of its outstanding common stock held by the Company at a price equal to
the average of the daily Market Price for the ten (10) consecutive trading days
immediately preceding the date such repurchase option is exercised. The Advisor
shall have a similar right to repurchase any units of its operating company held
by the Company at a price equal to the redemption price for such units on the
date such repurchase option is exercised. In each case, the repurchase price
shall be payable in cash. Such repurchase rights shall terminate on the one year
anniversary of the termination of this Agreement. All shares of common stock or
units of the Advisor held by the Company upon the termination of this Agreement
shall be encumbered with Advisor’s repurchase right, even if the Company
transfers such common stock or units prior to the termination of the Advisor’s
repurchase right.
(i)    Liquidated Damages. The Termination Fee or Actual Damages, as applicable,
constitute liquidated damages. The parties hereto agree that, in the event of a
termination hereunder, the damages that Advisor would sustain as a result
thereof would be difficult if not impossible to ascertain. Therefore, the
parties hereto agree that, Advisor shall be entitled to the Termination Fee or
Actual Damages, as applicable, as set forth in Section 12(e). Such Termination
Fee or Actual Damages, as applicable, together with any Accrued Fees, shall
constitute full and complete liquidated damages and serve as Advisor’s sole
remedy upon the occurrence of the termination events referenced in
Sections 12(e)(ii).
(j)    Survival of Specific Provisions. The following Sections, including the
rights and obligations contained therein, shall survive the termination of this
Agreement:
(i)
The parties’ Termination Obligations pursuant to Section 12(e);

(ii)
The Advisor’s confidentiality obligations pursuant to Section 11;

(iii)
The limitation of the Advisor’s liability pursuant to Section 8.1;




28





--------------------------------------------------------------------------------



(iv)
The parties’ indemnification obligations pursuant to Section 8.3;

(v)
The Company’s obligations to cease using the trademarked name “Ashford” and
other obligations pursuant to Section 9.4; and

(vi)
The Advisor’s repurchase rights following termination pursuant to Section 12(h).

13.NOTICES. Any notices, instructions or other communications required or
contemplated by this Agreement shall be deemed to have been properly given and
to be effective upon delivery if delivered in person, sent electronically or
upon receipt if sent by courier service. All such communications to the Company
shall be addressed as follows:
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn: Chief Executive Officer


With a copy to:


Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 110
Dallas, TX 75254
Attn: General Counsel


All such communications to the Advisor shall be addressed as follows:


Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn: Chief Executive Officer


With a copy to:


Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn: General Counsel


Either party hereto may designate a different address by written notice to the
other party delivered in accordance with this Section 13.
14.DELEGATION OF RESPONSIBILITY AND ASSIGNMENT.
(a)    Notwithstanding anything in this Agreement, the Advisor shall have the
power to delegate all or any part of its rights and powers to manage and control
the business and



29





--------------------------------------------------------------------------------



affairs of the Company to such officers, employees, Affiliates, agents and
representatives of the Advisor or the Company as it may deem appropriate. Any
authority delegated by the Advisor to any other person shall be subject to the
limitations on the rights and powers of the Advisor specifically set forth in
this Agreement or the charter of the Company.
The Advisor may assign this Agreement to any Affiliate that remains under the
control of the Advisor without the consent of the Company.
(b)    The Company may not assign this Agreement without the prior written
consent of the Advisor, except in the case of assignment by the Company to
another REIT or other organization that is a successor, by merger,
consolidation, purchase of assets, or other similar transaction, to the Company.
15.FUTURE SPIN-OFF BY THE COMPANY. If the Company elects to spin-off, carve-out,
split-off or otherwise consummate a transfer of a division or subset of assets
for the purpose of forming a joint venture, a newly created private platform or
a new publicly traded company to hold such division or subset of assets
constituting a distinct asset type and/or Investment Guidelines (collectively, a
“Spin-Off Company”), the Company and Advisor agree that such Spin-Off Company
shall be externally advised by the Advisor pursuant to an advisory agreement
containing substantially the same material terms set forth in this Agreement.
16.KEY MONEY INVESTMENTS.
(a)    Key Money Investment. The Advisor hereby agrees, from time to time, to
contribute to a to-be-specified taxable REIT subsidiary of the Company or other
affiliate of the Company, a mutually agreed upon investment (“Key Money
Investments”) to facilitate the acquisition of one or more properties (“Key
Money Assets”) by the Company if the independent board members of each of the
Company and the Advisor have determined that without such an investment, the
acquisition of such property would be uneconomic to the Company. Key Money
Investments may be in the form of, but will not be limited to, cash, notes,
equity of the Advisor, the acquisition of furniture, fixture and equipment
(“FF&E”) by Advisor for use at the acquired property, any other investment
mutually agreed to by the Company and Advisor, or any combination thereof. All
terms of any such Key Money Investment will be in the form agreed to by the
Advisor and the Company at the time the Advisor makes such an investment, and to
the extent a Key Money Investment is made by the Advisor, the Company agrees and
acknowledges that it will utilize the Advisor as the asset manager with respect
to the related Key Money Asset and will pay the Key Money Asset Management Fee
that is included in the definition of Base Fees for such asset management
services. The Advisor and the Company may agree to additional incentive fees
based on the performance of any Key Money Asset (“Key Money Incentive Fees”).
All terms and conditions of any Key Money Investment (including additional
incentive fees) will be documented in an addendum to this Agreement or a
separate asset management agreement, as determined appropriate by the parties.
(b)    Value of Advisor Equity. If the Key Money Investment is made in the form
of equity of the Advisor, the value of such Key Money Investment will be based
on the average



30





--------------------------------------------------------------------------------



of the daily Market Price of the Advisor’s common stock for the ten (10)
consecutive trading days immediately preceding the Key Money Investment date.
(c)    Registration Rights for Advisor Equity. The Advisor hereby agrees to
promptly, but in no event later than 120 days following a Key Money Investment
that includes Advisor equity as part or all of the investment, file a resale
registration statement with respect to any common stock of Ashford Inc. issued
to the Company as a Key Money Investment or any common stock of Ashford Inc.
that is issuable upon a redemption of common units of Ashford LLC, if common
units of Ashford LLC are issued to the Company as a Key Money Investment.
(d)    Resale of Advisor Equity. The Company acknowledges and agrees that it
will not attempt to sell any Advisor equity until such time as the registration
statement referenced in Section 16(c) above has been declared effective by the
SEC, and thereafter the Company agrees not to sell, on any given trading day,
any Advisor common stock in excess of an amount equal to 15% of the trading
volume of such common stock on such trading day.
(e)    Clawback of Key Money Investment. If the Advisor makes a Key Money
Investment, the Advisor shall receive a per annum return of 5% on each Key Money
Investment (such per annum return together with the initial Key Money Investment
amount, the “Anticipated Key Money Return”), through the payment of the Key
Money Asset Management Fees and Key Money Incentive Fees, if applicable. If the
Company either (i) disposes of any Key Money Asset or (ii) terminates this
Agreement (or the applicable asset management agreement) for any reason, in each
case prior to date the Advisor has received the Anticipated Key Money Return
(calculated on an investment by investment basis), the Company shall pay to the
Advisor an amount equal to the difference between the Anticipated Key Money
Return and the amount actually received by the Advisor in Key Money Asset
Management Fees and Key Money Incentive Fees related to each Key Money Asset
(the “Key Money Clawback Amount”). The Key Money Clawback Amount, if any, shall
be due and payable on the same date the Company disposes of the property,
whether by sale or otherwise.
(f)    Use and Pledge of FF&E. If the Key Money Investment is made by Advisor
purchasing FF&E for a Key Money Asset, the Advisor shall grant the Company the
right to use the FF&E at the subject property pursuant to mutually agreed upon
terms, and upon request, the Advisor will grant a security interest in such FF&E
to any lender in connection with the financing of such property by the Company.
1.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ADVISOR. The Advisor
represents and warrants to, and covenants and agrees with, the Company as
follows:
(a)    The Advisor, taking into account its own personnel and the personnel
available to it through its Affiliates, has access to personnel trained and
experienced in the business of acquisitions, leasing of hotels, asset
management, financing, the ownership and dispositions of hotels and such other
areas as may be necessary and sufficient to enable the Advisor to perform its
obligations under this Agreement.



31





--------------------------------------------------------------------------------



(b)    The Advisor shall comply with all laws, rules, regulations and ordinances
applicable to the performance of its obligations under this Agreement.
Neither the Advisor nor any of its Affiliates is party to or otherwise bound by
or, during the term of this Agreement (including any extension thereof), will
become party to or otherwise bound by, any agreement that would restrict or
prevent (i) the Advisor from performing any obligation contemplated by this
Agreement or (ii) the Company from operating its business as proposed to be
conducted, including, without limitation, acquiring any hotel in any geographic
market in the United States or any foreign country.
1.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflict
of laws principals thereof.
2.    ENTIRE AGREEMENT. This Agreement reflects the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all agreements between the Company and the Advisor with respect to the
subject matter hereof.
3.    SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and
be binding upon the parties to this Agreement and their respective successors
and permitted assigns, and no other Person shall acquire or have any right
under, or by virtue of, this Agreement. The Company shall be entitled to assign
this Agreement to any successor to all or substantially all of its assets,
rights and/or obligations; the Advisor shall have the right to assign this
Agreement to any Affiliate (as such term is defined in Section 2).
4.    AMENDMENT, MODIFICATIONS AND WAIVER. This Agreement hereto shall not be
altered or otherwise amended in any respect, except pursuant to an instrument in
writing signed by the parties hereto; provided, that any additions to or
deletions from the Peer Group Members identified in Exhibit A shall only be made
with the approval of a majority of the Independent Directors of the Company. The
waiver by a party of a breach of any provisions of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.
5.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same agreement.
(SIGNATURES BEGIN ON NEXT PAGE)
* * * * *





32





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



ASHFORD TRUST:


Ashford Hospitality Trust, Inc.




 
By:
/s/ DAVID A. BROOKS
 
Name:
David A. Brooks
 
Title:
Chief Operating Officer







OPERATING PARTNERSHIP:


Ashford Hospitality Limited Partnership


By:     Ashford OP General Partner LLC, its     general partner


 
 
By:
/s/ DAVID A. BROOKS
 
 
Name:
David A. Brooks
 
 
Title:
Vice President







TAXABLE REIT SUBSIDIARY:


Ashford TRS Corporation




 
By:
/s/ DERIC S. EUBANKS
 
Name:
Deric S. Eubanks
 
Title:
President







ADVISOR:

[Signature page to the Advisory Agreement]





--------------------------------------------------------------------------------





Ashford Hospitality Advisors LLC




 
By:
/s/ DAVID A. BROOKS
 
Name:
David A. Brooks
 
Title:
Chief Operating Officer







Ashford Inc.




 
By:
/s/ DAVID A. BROOKS
 
Name:
David A. Brooks
 
Title:
Chief Operating Officer












[Signature page to the Advisory Agreement]





--------------------------------------------------------------------------------



Exhibit A
Peer Group Members


Chatham Lodging Trust (CLDT)
Chesapeake Lodging Trust (CHSP)
Diamondrock Hospitality Co. (DRH)
FelCor Lodging Trust Incorporated (FCH)
Hersha Hospitality Trust (HT)
Host Hotels & Resorts, Inc. (HST)
LaSalle Hotel Properties (LHO)
RLJ Lodging Trust (RLJ)
Summit Hotel Properties, Inc. (INN)
Sunstone Hotel Investors Inc. (SHO)

A-1



